EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of February 12, 2004
(the “Effective Date”), by and among Global Power Equipment Group Inc., a
Delaware corporation (“Holdings”), Deltak, L.L.C., a Delaware limited liability
company (the “Company”) and Monte E. Ness (the “Executive”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
assigned to such terms in Section 1 of this Agreement.

 

WHEREAS, Holdings, the Company and the Executive desire to enter into an
agreement regarding the employment by the Company of the Executive effective as
of the Effective Date; and

 

WHEREAS, the Company is a wholly owned subsidiary of Holdings; and

 

WHEREAS, the Executive is entrusted with knowledge of the particular business
methods of Holdings and the Company and is trained and instructed in the
particular operation methods of Holdings and the Company, and the relationship
among Holdings, the Company and the Executive is one in which Holdings and the
Company places special trust and confidence in the Executive.

 

NOW, THEREFORE, in consideration of employment and in further consideration of
these mutual covenants and agreements, the parties hereto, each intending to be
bound, covenant and agree as follows:

 

1. Definitions. As used herein, the following terms shall have the following
meanings:

 

“Additional Employment Term” has the meaning set forth in Section 2(d)(i) of
this Agreement.

 

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). With respect to any Person who is an individual, “Affiliates” shall
also include, without limitation, any member of such individual’s Family Group.

 

“Base Salary” has the meaning set forth in Section 2(c)(i) of this Agreement.

 

“Benefits” has the meaning set forth in Section 2(c)(ii) of this Agreement.



--------------------------------------------------------------------------------

“Board” means Holdings’ Board of Directors.

 

“Bonus” means awards under the MIC Plan or a New MIC Plan.

 

“Bonus Year” means an annual bonus period under the MIC Plan or a New MIC Plan.

 

“Businesses” has the meaning set forth in Section 5(a) of this Agreement.

 

“Cause” means the occurrence of any one of the following as determined by the
Board: (i) a material breach of the Executive’s covenants under Section 4 or
Section 5 of this Agreement; (ii) the commission by the Executive of a felony,
or any crime involving theft, dishonesty or moral turpitude; (iii) the
commission by the Executive of act(s) or omission(s) which are willful and
deliberate acts intended to harm or injure the business, operations, financial
condition or reputation of Holdings or the Company or any Affiliate of Holdings
or the Company; (iv) the Executive’s disregard of the directives of the Board;
(v) the Executive’s drunkenness or use of drugs which interferes with the
performance of the Executive’s duties under this Agreement, which drunkenness or
use of drugs continues after receipt of notice to the Executive from the Company
of his violation of this provision; or (vi) any attempt by the Executive to
secure any personal profit in connection with the business of the Company unless
given prior written approval by unanimous consent of the Board.

 

“Confidential Information” has the meaning set forth in Section 4(a)(i) of this
Agreement.

 

“Disability” means the inability, due to illness, accident, injury, physical or
mental incapacity or other disability, of the Executive to carry out effectively
his duties and obligations to the Company or to participate effectively and
actively in the management of the Company for a period of at least 90
consecutive days or for shorter periods aggregating at least 150 days (whether
or not consecutive) during any twelve-month period, as determined in the
judgment of the Board.

 

“Effective Date” means February 12, 2004.

 

“Employment Period” has the meaning set forth in Section 2(d)(ii) of this
Agreement.

 

“Employment Term” has the meaning set forth in Section 2(d)(i) of this
Agreement.

 

“Family Group” means, with respect to any Person who is an individual: (i) such
Person’s spouse, former spouse and descendants (whether natural or adopted),
parents and their descendants and any spouse of the foregoing persons
(collectively, “relatives”) or (ii) the trustee, fiduciary or personal
representative of such Person and any trust solely for the benefit of such
Person and/or such Person’s relatives.

 

2



--------------------------------------------------------------------------------

“Geographical Area” has the meaning set forth in Section 5(a) of this Agreement.

 

“Good Reason” for resignation by the Executive means his resignation because of:
(i) a reduction in the annual base salary of the Executive, a material reduction
in the employee benefits granted to the Executive, or a reduction in the
Executive’s percentage participation in the MIC Plan prior to the approval and
adoption of a New MIC Plan or a reduction in the Executive’s percentage
participation in any New MIC Plan from the percentage previously awarded to the
Executive if and when a New MIC Plan is approved and adopted, (ii) a material
modification to the MIC Plan as in effect on the date hereof which adversely
affects the determination of the Executive’s bonus with respect to the 2004
calendar year or thereafter if the MIC Plan continues to be in effect for any
calendar year after the 2004 calendar year unless such modification is generally
applicable to all participants in the MIC Plan and such modification has been
approved by (x) if the Board has less than three Management Board Members, then
all such Management Board Members or (y) if the Board has three or more
Management Board Members, then any two of such Management Board Members, (iii) a
material modification to a New MIC Plan, which modification adversely affects
the determination of the Executive’s bonus for any calendar year for which such
New MIC Plan is applicable, unless such modification is generally applicable to
all participants in the New MIC Plan and such modification has been approved by
(x) if the Board has less than three Management Board Members, then all such
Management Board Members or (y) if the Board has three or more Management Board
Members, then any two of such Management Board Members, (iv) a requirement that
the Executive be based at any office or location more than 50 miles from
Plymouth, Minnesota, (v) a removal of the Executive as President of the Company
or as a Senior Vice President of Holdings by action of the Board, or (vi) an
assignment, by action of the Board, to the Executive of any duties and
responsibilities that are substantially inconsistent with or materially diminish
the Executive’s position, in each case, other than with the consent of the
Executive.

 

“Initial Employment Period” has the meaning set forth in Section 2(d)(i) of this
Agreement.

 

“Management Board Member” means any member of the Board who is also a full-time
employee of Holdings or any of its Subsidiaries.

 

“MIC Plan” means Holdings’ and its Subsidiaries’ Management Incentive
Compensation Plan for the 2004 calendar year and thereafter until a New MIC Plan
is approved and adopted.

 

“New MIC Plan” means Holdings’ and its Subsidiaries’ Management Incentive
Compensation Plan approved and adopted by the Board to be effective for any
calendar year after 2004.

 

“Noncompete Period” has the meaning set forth in Section 5(a) of this Agreement.

 

3



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Post-Termination Period” has the meaning set forth in Section 5(a) of this
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person or Persons shall be
allocated a majority of partnership, limited liability company, association or
other business entity gains or losses or shall be or control the managing
director, manager or a general partner of such partnership, limited liability
company, association or other business entity.

 

“Termination Date” means the date that the Executive ceases to be employed by
Holdings or any of its Subsidiaries for any reason.

 

“Work Product” has the meaning set forth in Section 3 of this Agreement.

 

2. Employment.

 

(a) Employment. The Company agrees to employ the Executive, and the Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the Employment Period (as herein defined).

 

(b) Positions and Duties.

 

(i) Commencing on the date hereof and continuing during the Employment Period,
the Executive shall serve as an employee and the President of the Company under
the supervision and direction of the Board and shall have the normal duties,
responsibilities and authority of a President of a corporation and such other
duties as shall be assigned to the Executive by the Board from time to time. In
addition, the Executive shall serve as a Senior Vice President of Holdings under
the supervision and direction of the Board and shall have the normal duties,
responsibilities, and authority of a Senior Vice President of a corporation.

 

4



--------------------------------------------------------------------------------

(ii) The Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity which does not constitute Disability) to the
business and affairs of the Company. The Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner. The foregoing shall not preclude the
Executive from devoting reasonable time to civic and charitable affairs and with
the consent of the Board serving on a maximum of one board of for-profit
entities other than the Board or the board of directors of any Subsidiary of
Holdings, provided that such activities do not interfere in any material respect
with the performance of his duties hereunder. The Executive shall perform all
services in accordance with the policies, procedures and rules established by
Holdings or the Company. In addition, the Executive shall comply with all laws,
rules and regulations that are generally applicable to Holdings, its
Subsidiaries and their employees, directors and officers.

 

(c) Base Salary and Benefits.

 

(i) Base Salary. During the Employment Period, the Executive’s base salary shall
be in an amount set by the Board, but under no circumstances will be less than
$164,682 per annum (the “Base Salary”), which salary shall be paid by the
Company in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding. On an annual basis, the
Board shall review and determine the appropriateness of an increase in the Base
Salary as in effect as of the date of such review.

 

(ii) Benefits. During the Employment Period, in addition to the Base Salary
payable to the Executive pursuant to Section 2(c)(i) hereof, the Executive shall
be entitled to participate in the following employee benefit programs, plans and
policies (collectively, the “Benefits”):

 

(A) The employee benefit programs (including, but not limited to, option plans
and benefit programs which provide group pension, life and health insurance and
other medical benefits) that Holdings and the Company, with the approval of the
Board, now or hereafter makes available generally to its management as well as
the employee benefits listed on Exhibit A hereto; provided that any awards under
any option plans shall be set by the Board, in its sole discretion;

 

(B) During calendar year 2004 and thereafter, the MIC Plan or any New MIC Plan,
with any awards thereunder to be set by the Board at a level of no less than a
55% target bonus (with the actual bonus ranging from 0% to 200% of such target),
it being understood and agreed that if the MIC Plan or a New MIC Plan is not in
place during any calendar year, the Executive will have substantially the same
bonus opportunities as existed under the MIC Plan or a New MIC Plan during the
prior calendar year;

 

5



--------------------------------------------------------------------------------

(C) Holdings’ Club Membership Policy (including without limitation payment of an
initiation fee and the monthly fees of a country club located in Minnesota of
the Executive’s choice).

 

(iii) Expenses. The Company shall reimburse the Executive for all reasonable and
necessary business expenses incurred by the Executive in performing his duties
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses subject to the Company’s receipt of supporting documentation in
accordance with the Company’s customary reporting and documentation provisions.

 

(d) Term.

 

(i) This Agreement is an employment contract for a term of two (2) years
beginning as of the Effective Date and ending on the second anniversary of the
Effective Date (the “Initial Employment Term”). At the end of the Initial
Employment Term, and at the end of each Additional Employment Term (as herein
defined), unless the Company (with the approval of the Board) has provided the
Executive with at least sixty (60) days advance written notice, so long as the
Executive continues to be employed by the Company, this employment contract
shall automatically renew for a term of one (1) year (each such additional term,
an “Additional Employment Term”). The Initial Employment Term and each
Additional Employment Term shall be referred to herein as an “Employment Term.”
Notwithstanding the foregoing, each Employment Term is subject to early
termination (x) by reason of the Executive’s death or Disability, (y) by
resolution of the Board with or without Cause, or (z) upon the Executive’s
voluntary resignation with or without Good Reason. For all purposes under this
Agreement, a delivery of a notice by the Company to the Executive pursuant to
this Section 2(d)(i) to avoid an Additional Employment Term shall be treated as
if an Employment Term has been terminated early by resolution of the Board
without Cause.

 

(ii) The period of the Initial Employment Term together with each Additional
Employment Term, if any, shall be referred to herein as the “Employment Period.”
Notwithstanding any termination of the Executive’s employment by the Company
(such termination, an “Employment Termination”), this Agreement shall remain a
valid and enforceable contract between the parties, including without limitation
Sections 3, 4 and 5 hereof.

 

6



--------------------------------------------------------------------------------

(e) Employment Termination.

 

(i) If any Employment Term is terminated early by resolution of the Board with
Cause or by reason of the Executive’s voluntary resignation without Good Reason,
then the Executive shall be entitled to receive only all previously earned and
accrued but unpaid Base Salary and vacation time up to the date of the
Employment Termination (and not any accrued but unpaid Bonus as of the date of
the Employment Termination).

 

(ii) If any Employment Term is terminated early by reason of the Executive’s
death or Disability, then the Executive shall be entitled to receive only (x)
all previously earned and accrued but unpaid Base Salary and vacation time up to
the date of the Employment Termination, (y) if the date of the Employment
Termination is 3 months after the commencement of a Bonus Year, then a portion
of the Bonus earned by the Executive during such Bonus Year in which such
termination occurs determined on a pro rated basis based on the number of days
of the applicable Bonus Year prior to the date of the Employment Termination as
compared to the number of days in such Bonus Year, which payment will be made
when such Bonus for such Bonus Year would otherwise be payable and (z) any Bonus
earned by the Executive during any Bonus Year which ended prior to the date of
the Employment Termination and which has not been paid as of such date, which
payment will be made when such Bonus for such Bonus Year would otherwise be
payable.

 

(iii) If any Employment Term is terminated early by reason of the Executive’s
voluntary resignation with Good Reason or by resolution of the Board without
Cause, then, subject to the last sentence of this section (iii), the Executive
shall be entitled to receive only the following: (v) all previously earned and
accrued but unpaid Base Salary and vacation time up to the date of the
Employment Termination, (w) his Base Salary and the Benefits marked on Exhibit A
with an “#” for the twelve-month period beginning on the date of the Employment
Termination; provided, however, that such twelve-month period shall be extended
until the date on which the Initial Employment Term would have ended if more
than twelve months remained in the Initial Employment Term on the date of the
Employment Termination; provided, further, that in lieu of providing such
benefits, the Company may elect to pay to the Executive the cost of premiums for
such benefits, (x) the Benefits referred to in Section 2(c)(ii)(C) hereof for
the three-month period beginning on the date of the Employment Termination, (y)
if the date of the Employment Termination is 3 months after the commencement of
a Bonus Year, then a portion of the Bonus earned by the Executive during such
Bonus Year in which such termination occurs determined on a pro rated basis
based on the number of days of the applicable Bonus Year prior to the date of
the Employment Termination as compared to the number of days in such Bonus Year,
which payment will be made when such Bonus for such Bonus Year would otherwise
be payable and (z) any Bonus earned by the Executive during any Bonus Year which
ended prior to the date of the

 

7



--------------------------------------------------------------------------------

Employment Termination and which has not been paid as of such date, which
payment will be made when such Bonus for such Bonus Year would otherwise be
payable. Notwithstanding these payments or benefits, the period for which the
Executive is entitled to health care continuation coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended, shall begin to run on the date
of the Executive’s termination. As a condition to receiving any payments
pursuant to this section 2(e)(iii), the Executive shall execute and deliver to
the Company a general release (with ancillary covenants not to sue and other
similar standard provisions) of Holdings and its Affiliates and their respective
officers, directors and employees from all claims of any kind whatsoever arising
out of the Executive’s employment or termination thereof (including without
limitation, civil rights claims), in such form as reasonably requested by the
Company; provided, however, that the release will not affect any contractual
rights the Executive may otherwise have under any stock option plans of Holdings
or option agreements thereunder; and provided further that the release shall not
apply to any rights to which the Executive is entitled in accordance with plan
provisions under any employee benefit plan or fringe benefit plan or program of
Holdings or the Company and its Affiliates.

 

(iv) Except as expressly provided in this Section 2(e), the Executive hereby
agrees that upon and after the Employment Termination, no severance compensation
of any kind, nature or amount (including by operation of law) shall be payable
by Holdings, the Company or any of their respective Subsidiaries or Affiliates
to the Executive and the Executive hereby irrevocably waives any claim for
severance compensation of any kind, nature or amount (including by operation of
law).

 

(v) Except as expressly provided in this Section 2(e), upon the Employment
Termination, except as required by law, all of the Executive’s rights to
Benefits hereunder (if any) shall cease.

 

(vi) Subject to restrictive covenants contained in Section 5 hereof, the
Executive may obtain other engagements or employment after the date of an
Employment Termination, and any compensation received or receivable by the
Executive shall not reduce any amounts which the Company is required to pay to
the Executive pursuant to this Agreement.

 

3. Work Product. The Executive agrees that all inventions, drawings,
improvements, developments, methods, processes, programs, designs and all
similar or related information which relates to Holdings’ or any of its
Subsidiaries’ actual or anticipated business or research and development or
existing or future products or services and which are conceived, developed,
contributed to or made by the Executive (either solely or jointly with others)
while employed by Holdings or any of its Subsidiaries (“Work Product”) shall be
the sole and exclusive property of Holdings or any such Subsidiary. The
Executive will promptly disclose such Work Product to Holdings and perform all
actions requested by Holdings (whether during or after employment) to establish
and confirm such ownership (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

8



--------------------------------------------------------------------------------

4. Confidential Information.

 

(a) The Executive acknowledges:

 

(i) That the Work Product, artificial intelligence systems, information,
customer lists, goodwill, observations and data disclosed to, developed by or
obtained by him while employed by Holdings or any of its Subsidiaries concerning
the business or affairs of Holdings or any such Subsidiary (including without
limitation Holdings’ and its Subsidiaries’ technology, methods of doing business
and supplier and customer information) (collectively, “Confidential
Information”) are highly confidential and uniquely valuable to Holdings and its
Subsidiaries;

 

(ii) That such Confidential Information is and shall continue to be the property
of Holdings or any such Subsidiary;

 

(iii) That Holdings and each of its Subsidiaries has a proprietary interest in
their respective Confidential Information, including without limitation the
identity of their respective customers and suppliers, solicited customers,
customer and supplier lists;

 

(iv) That the continued success of Holdings and its Subsidiaries depends in
large part on keeping the Confidential Information from becoming known to
competitors of Holdings and its Subsidiaries; and

 

(v) That Holdings and its Subsidiaries will be irreparably harmed by disclosure
of any Confidential Information.

 

(b) Therefore, the Executive agrees:

 

(i) That, during his employment and for all times thereafter, except as required
by law or court order, he shall not directly or indirectly disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of Holdings, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of the Executive’s acts or omissions to act;

 

(ii) To use his best efforts and diligence to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss or
theft;

 

(iii) That upon the Employment Termination or at any other time Holdings may
request, for whatever reason, the Executive shall deliver (and in the event of
the Executive’s death or Disability, his representative shall deliver) to

 

9



--------------------------------------------------------------------------------

Holdings all computer equipment or backup files of or relating to Holdings and
its Subsidiaries, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, the Work Product or the business of Holdings or any of its
Subsidiaries which he may then possess or have under his control. If Holdings
requests, the Executive (or his representative) agrees to provide written
confirmation that the Executive has returned all such materials to Holdings or
one of its Subsidiaries; and

 

(iv) That upon the Employment Termination or at any other time Holdings may
request, for whatever reason, the Executive shall assign all rights, title and
interest in the Confidential Information, the Work Product, all computer
equipment or backup files of or relating to Holdings or any of its Subsidiaries,
all memoranda, correspondence, customer data, notes, plans, records, reports,
manuals, photographs, computer tapes and software and other documents and data
(and copies thereof) relating to the Confidential Information, the Work Product
or the business of Holdings or any of its Subsidiaries which the Executive may
then possess, has under his control, or has ever developed, obtained, or
contributed to during his tenure with Holdings.

 

5. Noncompete, Nonsolicitation.

 

(a) The Executive agrees that, during the time he is employed by Holdings or any
of its Subsidiaries and during any applicable Post-Termination Period (as herein
defined) (the “Noncompete Period”), he shall not directly or indirectly own,
operate, manage, control, participate in, consult with, advise, provide services
for, or in any manner engage in any business (including by himself or in
association with any person, firm, corporate or other business organization or
through any other entity) in competition with, or potential competition with,
the businesses of Holdings or any of its Subsidiaries as such businesses (the
“Businesses”) exist during the Executive’s employment by the Company, within the
United States or any other geographical area in which Holdings or any of its
Subsidiaries engages or plans to engage in the Businesses (the “Geographical
Area”). Nothing herein shall prohibit the Executive from being a passive owner
of not more than 2% of the outstanding stock of a corporation which is publicly
traded, so long as the Executive has no active participation in the business of
such corporation. For purposes of this Section 5, “Post-Termination Period”
means the twelve (12) month period beginning on the Termination Date.

 

(b) During the Noncompete Period, the Executive shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of Holdings
or any of its Subsidiaries to leave the employ of Holdings or any such
Subsidiary, or in any way interfere with the relationship between Holdings or
any of its Subsidiaries and any employee thereof, including without limitation,
inducing or attempting to induce any union, employee or group of employees to
interfere with the business or operations of Holdings or any of its
Subsidiaries, (ii) hire any person who was an employee of Holdings or any of its
Subsidiaries at any time during the Executive’s

 

10



--------------------------------------------------------------------------------

employment period, or (iii) induce or attempt to induce any customer, supplier,
distributor, franchisee, licensee or other business relation of Holdings or any
of its Subsidiaries to cease doing business with Holdings or any such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, distributor, franchisee, licensee or business relation and
Holdings or any of its Subsidiaries.

 

(c) The Executive agrees that: (i) the covenants set forth in this Section 5 are
reasonable in geographical and temporal scope and in all other respects, (ii)
Holdings and the Company would not have entered into this Agreement but for the
covenants of the Executive contained herein, and (iii) the covenants contained
herein have been made in order to induce Holdings and the Company to enter into
this Agreement.

 

(d) If, at the time of enforcement of this Section 5, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

(e) The Executive recognizes and affirms that in the event of his breach of any
provision of this Section 5, money damages would be inadequate and Holdings and
the Company would have no adequate remedy at law. Accordingly, the Executive
agrees that in the event of a breach or a threatened breach by the Executive of
any of the provisions of this Section 5, Holdings and the Company, in addition
and supplementary to other rights and remedies existing in its favor, may apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security).

 

6. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and delivered personally, mailed by certified or registered mail, return
receipt requested and postage prepaid, sent via a nationally recognized
overnight courier, charges prepaid, or sent via facsimile. Such notices, demands
and other communications will be sent to the address indicated below:

 

To Holdings or the Company:

 

Global Power Equipment Group Inc.

6120 South Yale, Suite 1480

Tulsa, OK 74136

Attention: Secretary

Facsimile No.: (918) 274-2367

 

11



--------------------------------------------------------------------------------

To the Executive:

 

at the Executive’s last address or facsimile

number on the records of the Company

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party;
provided, that the failure to deliver copies of notices as indicated above shall
not affect the validity of any notice. Any such notice, demand or other
communication shall be deemed to have been received (i) when delivered, if
personally delivered, or sent by nationally-recognized overnight courier or sent
via facsimile or (ii) on the third business day following the date on which the
piece of mail containing such notice, demand or other communication is posted if
sent by certified or registered mail.

 

7. Miscellaneous.

 

(a) Warranty by the Executive. The Executive represents and warrants to Holdings
and the Company that he is not a party to any agreement containing a
noncompetition provision or other restriction with respect to (i) the nature of
any services or business which he is entitled to perform or conduct for Holdings
or the Company under this Agreement, or (ii) the disclosure or use of any
information which directly or indirectly relates to the nature of the business
of Holdings or any of its Subsidiaries or the services to be rendered by the
Executive under this Agreement.

 

(b) Severability. If any provision or clause of this Agreement, or portion
thereof shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid, or unenforceable in such jurisdiction, the remainder of
such provision shall not be thereby affected and shall be given full effect,
without regard to the invalid portion. It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void or unenforceable because of the duration of such
provision or the area matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced.

 

(c) Complete Agreement. This Agreement shall embody the complete agreement and
understanding among the Executive, Holdings and/or any of its Subsidiaries and
supersedes and preempts any prior understandings, agreements or representations
by or among such parties, written or oral, which may have related to the subject
matter hereof in any way, including, but not limited to, the Old Employment
Agreement. This Agreement does not supersede any agreements evidencing the grant
of options to the Executive under Holdings’ 2000 Option Plan, Holdings’ 2001
Option Plan or any future option plan of Holdings.

 

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

12



--------------------------------------------------------------------------------

(e) Successors and Assigns, Transfer. This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, Holdings and the
Company and their respective successors, heirs and assigns.

 

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, without giving effect to any
rules, principles or provisions of choice of law or conflict of laws.

 

(g) Remedies. Holdings, the Company and the Executive will be entitled to
enforce its or his respective rights under this Agreement specifically, to
recover damages and costs (including reasonable attorneys’ fees and expenses)
caused by any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor. The parties hereto agree and
acknowledge that Holdings and the Company will suffer irreparable harm and money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement by the Executive and that any such party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

 

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Holdings (with the approval of the
Board) and the Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:  

/s/ Larry Edwards

--------------------------------------------------------------------------------

Name:   Larry Edwards Title:   President and Chief Executive Officer DELTAK,
L.L.C. By:  

/s/ Larry Edwards

--------------------------------------------------------------------------------

Name:   Larry Edwards Title:   Chief Executive Officer

/s/ Monte E. Ness

--------------------------------------------------------------------------------

Monte E. Ness

 

13



--------------------------------------------------------------------------------

Exhibit A

 

Benefits Schedule

 

Monte E. Ness

 

#    Medical Insurance #    Dental Insurance      Short Term Disability     
Long Term Disability      Salary Continuation* #    Life Insurance     
Accidental Death & Dismemberment #    Travel Accident Insurance      9 Paid
Holidays Per Year      4 Weeks Paid Vacation Per Year      Profit Sharing Plan  
   401(k) Plan      Flexible Benefit Plan      Preparation of Annual Taxes

 

* If disabled, the Company would pay the difference between his regular salary
and the benefit Short Disability would pay for up to six months.